UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-12792 CHINA SWINE GENETICS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 84-0916585 (I.R.S. Employer Identification No.) 077 Ala Napunani Street, Honolulu, HI 96818 (Address of principal executive offices) (Zip Code) Registrant’s telephone number (including area code):808-429-5954 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X As of May 19, 2010, there were 20,291,112 shares of company common stock issued and outstanding. China Swine Genetics, Inc. Quarterly Report on Form 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Cautionary Note on Forward Looking Statements 3 Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4(T). Controls and Procedures 31 PART II – OTHER INFORMATION Item 1. Legal Proceedings 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Submission of Matters to a Vote of Security Holders 32 Item 5. Other Information 32 Item 6. Exhibits 32 SIGNATURES 33 2 CAUTIONARY NOTE ON FORWARD LOOKING STATEMENTS In addition to historical information, this Quarterly Report on Form 10-Q contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. The forward looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in such forward looking statements. In some cases, you can identify forward looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “projects,” “potential,” “proposed,” “intended,” or “continue” or the negative of these terms or other comparable terminology.Readers are cautioned not to place undue reliance on these forward looking statements, which reflect management’s opinions only as of the date thereof.In evaluating such forward looking statements, readers should carefully review the discussion of risks and uncertainties in this Quarterly Report on Form 10-Q and in our most recent Annual Report on Form 10-K as well as in other filings with the Securities and Exchange Commission(“SEC”) including, without limitation: ● our financial position, business strategy and other plans and objectives for future operations; ● the ability of our management team to execute its plans to meet its goals; ● our ability to attract and retain management; ● our growth strategies; ● anticipated trends in our business; ● our ability to consummate or integrate acquisitions; ● our liquidity and ability to finance our operations and acquisition and development activities; ● the timing, cost and procedure for proposed acquisitions; ● the impact of government regulation in China and elsewhere; ● estimates regarding future net revenues or profits; ● planned capital expenditures (including the amount and nature thereof); ● estimates, plans and projections relating to construction of facilities and the acquisition of facilities or businesses; ● the possibility that our acquisitions may involve unexpected costs; ● the impact of competition; ● general economic conditions, whether internationally, nationally or in the regional and local market areas in which we are doing business, that may be less favorable than expected; and ● other economic, competitive, governmental, legislative, regulatory, geopolitical and technological factors that may negatively impact our businesses, operations and pricing. The discussion of risks and uncertainties set forth in this Quarterly Report on Form 10-Q and in our most recent Annual Report on Form 10-K as well as in other filings with the SEC, is not necessarily a complete or exhaustive list of all risks facing the Company at any particular point in time.We operate in the People’s Republic of China(“China” or “PRC”) in a highly competitive and rapidly changing environment.Therefore, it is likely that new risks will emerge, and that the nature and elements of existing risks will change, over time. It is not possible for management to predict all such risk factors or changes therein, or to assess either the impact of all such risk factors on our business or the extent to which any individual risk factor, combination of factors, or new or altered factors, may cause results to differ materially from those contained in any forward looking statement. Although we believe that the expectations reflected in the forward looking statements are reasonable, we cannot guarantee future results, growth rates, and levels of activity, performance or achievements. Given the uncertainties that surround such statements, you are cautioned not to place undue reliance on such forward looking statements. Except as expressly required by the federal securities laws, there is no undertaking to publicly update or revise any forward looking statements, whether as a result of new information, future events, changed circumstances or any other reason. 3 PART I – FINANCIAL INFORMATION Item1.Financial Statements CHINA SWINE GENETICS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2010 (UNAUDITED) (Stated in US Dollars) March 31, 2010 June 30, 2009 Assets (Unaudited) (Audited) Current Assets: Cash and equivalents $ 3,295,658 $ 82,854 Accounts receivable - 634,550 Inventories 1,711,719 998,600 Advanced to suppliers, net 29,501,228 20,654,804 Prepayments and other current assets 151,536 146,789 Total Current Assets 34,660,141 22,517,597 Property, Plant, Equipment and Breeding Stock, net 2,017,411 2,486,610 Total Long-Term Assets 2,017,411 2,486,610 Total Assets 36,677,552 25,004,207 Liabilities and Equity Current Liabilities: Accounts payable and accrued expenses 565,269 447,565 Customer deposits - 4,270 Loans payable, net 1,057,207 1,068,909 Convertible note, net 552,605 - Loans from shareholders/officers, net - 11,024,211 Deferred interest income 41,552 29,077 Other current liabilities 23,952 64,593 Total Current Liabilities 2,240,585 12,638,625 Total Liabilities Equity 2,240,585 12,638,625 China Swine Genetics Inc. Shareholders’ Equity: Preferred Stock, $0.001 par value, 9,995,200 shares authorized, zero shares issued and outstanding, respectively * - - Series A Convertible Preferred Stock ,$0.001 par value, 4,800 shares authorized, zero and 4,646.05933shares issued and outstanding, respectively * - 5 Common stock, $0.001 par value, 300,000,000shares authorized, 20,091,112 and 68,584 shares issued and outstanding, respectively * 20,091 69 Additional paid-in capital * 15,215,399 4,043,180 Additional paid-in capital-stock warrant 1,794,281 - Reserve funds 3,405,859 1,874,970 Retained earnings 12,974,020 5,295,496 Accumulated other comprehensive income 741,039 720,415 Unearned compensation (13,680 ) - Total China Swine Genetics Inc. Shareholders’ Equity 34,137,009 11,934,135 Noncontrolling Interest 299,958 431,447 Total Equity 34,436,967 12,365,582 Total Liabilities and Equity $ 36,677,552 $ 25,004,207 * As restated to show recapitalization and reverse split. The accompanying notes are an integral part of these condensed consolidated financial statements. 4 CHINA SWINE GENETICS, INC. CONDENSED CONSOLIDATED STATEMENT OF INCOME FOR THE THREE MONTHS AND NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) (Stated in US Dollars) For The Three Months Ended March 31, For The Nine Months Ended March 31, 2010 2009 2010 2009 Unaudited Unaudited Unaudited Unaudited Revenues $ 14,921,687 $ 7,740,915 $ 59,814,100 $ 34,139,865 Cost of Goods Sold 12,243,434 6,346,768 47,081,844 28,117,885 Gross Profit 2,678,253 1,394,147 12,732,256 6,021,980 Operating Expenses Selling expenses 523,272 238,140 1,880,582 1,143,009 Bad debt for advanced to suppliers 80,893 8,011 464,877 14,724 General and administrative expenses 441,349 82,784 740,927 368,720 Total Operating Expenses 1,045,514 328,935 3,086,386 1,526,453 Income From Operations 1,632,739 1,065,212 9,645,870 4,495,527 Other Income (Expenses or Losses ) Interestincome (expenses), net (203,317 ) 1,053 (201,497 ) (25,126 ) Otherincome (expenses), net - 1 (6,451 ) 9,091 Losses on disposal of fixed assets (9 ) (247,416 ) (107,789 ) (402,141 ) Losses on disposal of inventories (6,324 ) (74,787 ) (252,209 ) (216,239 ) Total Other Expenses or Losses (209,650 ) (321,149 ) (567,946 ) (634,415 ) Income from Continuing Operations Before Income Taxes 1,423,089 744,063 9,077,924 3,861,112 Income Tax Provision - Net Income Before Noncontrolling Interest 1,423,089 744,063 9,077,924 3,861,112 Less: Net loss attributable to the noncontrolling interest (17,702 ) (145,314 ) (131,489 ) (253,831 ) Net Income Attributable to China Swine Genetics Inc. $ 1,440,791 $ 889,377 $ 9,209,413 $ 4,114,943 Earnings Per Share: - Basic $ 0.07 $ 12.97 $ 0.87 $ 60.00 - Diluted $ 0.08 $ 0.04 $ 0.86 $ 0.21 Weighted Common Shares Outstanding * - Basic 20,087,080 68,584 10,589,708 68,584 - Diluted 21,150,961 20,027,167 10,944,335 20,027,167 * As restated to show recapitalization and reverse split. The accompanying notes are an integral part of these condensed consolidated financial statements. 5 CHINA SWINE GENETICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, 2010 (UNAUDITED) (Stated in US Dollars) 　 For The Nine Months Ended March 31, 　 2010 2009 Cash Flows From Operating Activities: 　Unaudited Unaudited Net Income $ 9,209,413 $ 4,114,943 Adjustments to Reconcile Net Income to Net Cash 　 　 Provided by Operating Activities: 　 　 Depreciation and amortization 378,429 653,668 Bad debt expense 464,877 14,724 Welfare fees adjustment - 10,128 Net income attributable to noncontrolling interest (131,489 ) (253,831)　 Losses on disposal of fixed assets 107,789 402,141 Losses on disposal of inventories 252,209 216,239 Consulting fees adjusted from deferred 9,320 - Interest expenses for discount on convertible note 181,886 - Changes in Operating Assets and Liabilities: 　 　 Accounts receivable 634,550 (168,441 ) Inventories (968,925 ) (994,567 ) Advanced to suppliers (9,290,385 ) (2,947,663 ) Prepayments and other current assets (4,640 ) 45,665 Accounts payable and accrued expenses 117,305 228,990 Customer deposits (4,270 ) - Deferred interest income 37,843 - Other current liabilities (40,659 ) 19,781 Net Cash Provided by Operating Activities 953,253 1,341,777 　 　 　 Cash Flows From Investing Activities: 　 　 Payment for purchase of equipments (34,574 ) (4,296 ) Payment for construction in progress - (3,573 ) Proceeds from sale of property and equipments 23,908 46,957 Payment for loan to related parties - (14,406 ) Net Cash (Used in) Provided by Investing Activities (10,666 ) 24,682 　 　 　 Cash Flows From Financing Activities: 　 　 Proceeds from loans payable - 494,905 Proceeds from Convertible Notes 2,165,000 - Proceeds from discount on loans payable (37, 843 ) - Repayment of loans payable - (1,501,157 ) Payments for loans to shareholders/officers (8,136 ) (85,677 ) Proceeds the repayment of loans by shareholders/officers 151,262 84,571 Net Cash Provided by (Used in) Financing Activities 2,270,283 (1,007,358 ) Net Increase in Cash and Equivalents 3,212,870 359,101 Effect of Exchange Rate Changes on Cash (66 ) (15,781 ) Cash and Equivalents at Beginning of Period 82,854 140,270 Cash and Equivalents at End of Period $ 3,295,658 $ 483,590 　 　 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ - $ 32,807 Income taxes paid $ - $ - SUPPLEMENTALSCHEDULE OF NON-CASH INVESTING AND FINANING ACTIVITIES Inventories transferred out to be breeding stock in fixed assets $ 4,802 $ 12,406 Construction in progress transferred out to be fixed assets $ - $ 128,763 Majority shareholder waive his right to the Company’s debt $ 11,169,236 $ - Issued shares for consulting service $ 23,000 $ - The accompanying notes are an integral part of these condensed consolidated financial statements. 6 CHINA SWINE GENETICS, INC. FOR THE NINE MONTHS ENDED MARCH 31, 2 NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Stated in US Dollars) 1. Interim Financial Statements: The unaudited condensed consolidated financial statements of China Swine Genetics, Inc. (f/k/a Apogee Robotics, Inc) (the “Company”) and subsidiaries have been preparedin accordance with U.S. generally accepted accounting principles(“U.S. GAAP”) for interim financial information and pursuant to the requirements for reporting on Form 10-Q. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements. However, the information included in these interim financial statements reflects all adjustments (consisting solely of normal recurring adjustments) which are, in the opinion of management, necessary for the fair presentation of the consolidated financial position and the consolidated results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year. The consolidated balance sheet information as of June 30, 2009 was derived from the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2009. These interim financial statements should be read in conjunction with that report. The condensed consolidated financial statements include the accounts of the Company and its subsidiaries. All material intercompany balances and transactions have been eliminated. 2. Organization and Nature of Operations China Swine Genetics, Inc. was founded as a Colorado corporation on June 29, 1983 and was reinstated by the state of Colorado on March 15, 2007. The Company’s Board of Directors and shareholders approved a change of domicile from the state of Colorado to the state of Delaware on December 6, 2007. In connection with the Company’s change of domicile, the Company increased its authorized capital stock to 310,000,000 of which 300,000,000 are common stock, par value $0.001 per share (the “Common Stock”), and 10,000,000 are preferred stock, par value $0.001 per share, with the preferred stock issuable in series with such powers, designations, preferences and relative, participating, optional or other specific rights, and qualifications, limitations or restrictions thereof, as the Board may fix from time to time by resolution or resolutions. For at least ten years prior to August 13, 2009, the Company had not engaged in any business operations. On August 13, 2009, the Company acquired all of the outstanding capital stock of Advanced Swine Genetics, Inc., a Nevada corporation (“Advanced Swine”). In exchange for all the outstanding shares of Advanced Swine, the Company issued 4,646.05933 shares ofits Series A Convertible Preferred Stock to the shareholders of Advanced Swine (the “Share Exchange”).Each share of Series A
